DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 (or as subject to pre-AIA  35 U.S.C. 102) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Pafitis et al (US Patent No. 6,279,655 B1) as evidenced by the LAPONITE RDS data sheet.
The Pafitis et al reference teaches, in column 4, a thixotropic cement comprising 10.2 g LAPONITE® RDS, 3.5 g Dowell D013 (a cement retarder), 340 g water and 700 g Portland cement (Class G).  See also column 5, lines 10-25, which recites compositions comprising Glass G Portland cement, silica flour, LAPONITE® RDS, and cement retarders.
The LAPONITE® RDS data sheet is relied on to show the chemical composition of the LAPONITE® RDS.

As for claim 1, in the patent reference the Class G Portland cement meets the hydraulic cement component. The silica flour meets the silica flour component and the LAPONITE® RDS meets the synthetic phyllosilicate.  As the LAPONITE® RDS material is described in the specification as being an example of a synthetic phyllosilicate that may be utilized, it would possess the recited combined weight of SiO2 and MgO and the weight ratio of SiO2 to MgO.  See also the LAPONITE® RDS data sheet which recites the chemical composition of the components present.
As for claim 2, the weight ratio of the hydraulic cement to synthetic phyllosilicate falls within the claimed range.
As for claim 3, as the Laponite RDS material is described in the specification as being an example of a synthetic phyllosilicate that may be utilized, it would possess Na2O.  See also the LAPONITE® RDS data sheet which shows that Na2O is present in the LAPONITE® RDS.
As for claim 4, based on the data sheet that the LAPONITE® RDS is free flowing powder with a surface are of 330 m2/g and it would appear that the particle size would also fall within in the claimed range.  Further in light of the fact that this is a preferred synthetic phyllosilicate according to the specification is would appear that the average particle size would fall within the claimed range absent evidence showing otherwise.
As for claim 5, according to the data sheet the bulk density falls within the claimed range.
As for claim 6, LAPONITE® RDS is a synthetic hectorite clay material.

As for claim 9, the reference teaches Class G Portland cement.
As for claim 10, the reference teaches that water is present and therefore a wet cement slurry is formed.  The amount of water falls within the claimed range.
As for claims 11-13, as the reference teaches the use of the same materials in the same amounts it would appear that these properties are possessed by the composition of the reference.  If the composition is physically the same, it must have the same properties.  It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2112.01 [R-3] I and II.

Claims 1-6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patil et al (US Patent No. US 2016/0160109 A1).
Patil et al teaches in at least Table 1 and Table 2, a composition comprising Class G Cement, LAPONITE EP®, nanosilica, Microblock™, and water.
The instant claims are met by the reference.
2 and MgO and the weight ratio of SiO2 to MgO. 
As for claim 2, the weight ratio of the hydraulic cement to synthetic phyllosilicate falls within the claimed range.
As for claim 3, as the LAPONITE EP® material is described in the specification as being an example of a synthetic phyllosilicate that may be utilized, it would inherently possess Na2O.  
As for claims 4 and 5, as the LAPONITE EP® material is described in the specification as being an example of a synthetic phyllosilicate that may be utilized, it would inherently possess the recited properties absent evidence showing otherwise.
As for claim 6, LAPONITE EP® is described in the instant specification as being a type of synthetic hectorite clay.
As for claim 9, the reference teaches a Class G Portland cement.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pafitis et al (US Patent No. 6,279,655 B1) as evidenced by the LAPONITE® RDS data sheet.
The reference was discussed previously.
The instant claims are obvious over the reference.
As for claim 8, the reference teaches that various other additives such as an anti-foaming agents may be added (see column 3, lines 5-10) and therefore the addition of a defoaming agent is obvious.  Further other conventional additives may also be included provided they do not interfere with the gel forming properties of the material.
As for claim 14, the reference teaches that the composition may be used to cement a casing or pipe in a well bore.  The composition is allowed to set and therefore it is obvious that the composition is allowed to cure to form a wellbore cement.
As for claim 15, while the reference does not recite the temperature and pressure of the wellbore as the reference broadly teaches the use of the same composition to treat a wellbore it is obvious that it could be used at the claimed conditions. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955). 
In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955). 
As for claims 17-19, as the reference teaches the use of the same materials in the same amounts it would appear that these properties are possessed by the composition of the reference.  If the composition is physically the same, it must have the same properties.  It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2112.01 [R-3] I and II.
As for claim 20, as the reference teaches a weight ratio that falls within the claimed range and the use of the same components it would appear that these properties are possessed by the composition of the reference.  If the composition is physically the same, it must have the same properties.  It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2112.01 [R-3] I and II.

Claims 1, 3, 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ezell et al (US Patent No. 9,890,319 B2).
The reference teaches, in column 3, lines 50+, a lost circulation combating composition (LCCC) for use in wellbores comprising a base fluid, a gellable material, and optionally a thixotropic viscosifier.  Column 5, lines 63 – column 6, lines 55, recite examples of the thixotropic viscosifier.  In one embodiment the viscosifier may be a synthetic hectorite clay comprising SiO2, MgO, Li2O, and Na2O.  The SiO2 may be present in the range of from about 50% to about 70% by weight, the MgO may be present in the range from about 20% to about 35%, the Li2O may be present in the range of from about 0.1% to about 2.0% by weight and the Na2O may be present in the amount from about 1% to about 5% by weight.  In one embodiment the synthetic hectorite may be LAPONITE.  Column 14, lines 7+, recites that the composition may also contain a bridging material which may be a solid, semi-solid or particulate material.  Examples include a filler.  In some embodiments the bridging material may include a cement (see column 15, lines 24-43).  Column 16, lines 4-19 recites that other additives or modifying agents such as defoamers, retardants, dispersants, etc. may be added.  Column 16, lines 20+, teaches that other particulate materials such as cement, sand, silica flour, limestone, cotton hulls, etc. and combinations thereof may be added.

As for claim 1, the reference suggests the formation of a composition that can comprise cement, silica flour and a synthetic hectorite material.  The synthetic material possesses SiO2, MgO, Li2O, and Na2O.  The weight ratio of SiO2 and MgO overlaps the claimed range and the weight ratio of SiO2 and MgO overlaps the claimed weight ratio.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
As for claim 3, the synthetic hectorite comprises Na2O.  
As for claim 6, the reference teaches a synthetic hectorite clay.
As for claim 8, the reference teaches that a defoamer may be added.
As for claim 9, the cement may be an API Class A, B, C, G, or H Portland cement (column 15, lines 24-43).
Accordingly, based on the above reasoning, the instant claims are obvious over the reference absent evidence showing otherwise.

Claims 1, 3, 6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dalrymple et al (US Patent No. 8,703,659 B2).
The reference teaches, in column 3, lines 10-14, a sealant composition comprising at least one gel system, a leak off prevention material (LPM), water and optionally a fluid loss control additive.  According to column 24, lines 29+, in one embodiment the sealant composition includes a gel system comprising a synthetic hectorite clay gelling and thixotropy-2, 27.5% MgO, 0.8% Li2O and 2.8% Na2O.  In order to stabilize the viscosity during pumping a separate viscosity stabilizing gelling agent can be included such as galactomannans and cellulose derivatives.  According to column 25, lines 62+, examples of the LPM include a cement such as API Class A, B, C, G or H Portland cement.  Other particulate materials may be used in combination with the cement such as cement, sand, silica flour, etc. and combinations thereof.   Claim 1 teaches a sealant composition comprising at least one gel system, a loss prevention material and water wherein the loss prevention material comprises a particulate material comprising silica flour.  According to claim 13 the gel system comprises a synthetic hectorite clay and thixotropy imparting agent.  Claim 16 teaches that the particulate material further comprises sand, cement, granular materials, etc. or combinations thereof.
The instant claims are obvious over the reference.
As for claim 1, the reference suggests the formation of a composition that meets the instant claims as it suggests a hydraulic cement, silica flour and a synthetic hectorite clay.  The weight ratio of SiO2 and MgO falls within the claimed range.  The weight ratio of SiO2 to MgO falls within the claimed range.
As for claim 3, the synthetic hectorite comprises Na2O.
As for claim 6, the reference teaches a synthetic hectorite clay.
As for claim 8, the reference teaches that a fluid loss control additive may also be included.
As for claim 9, cement such as API Class A, B, C, G or H Portland cement may be utilized.
.

Claims 8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al (US Patent No. US 2016/0160109 A1).
The reference was discussed previously.  Further the reference teaches that the composition may be used in subterranean formations such as a wellbore for lost circulation applications (see for instance paragraphs [0009] and [0011]).  According to paragraph [0017] the water may be present in the cement composition in an amount of from about 20% to about 95% by weight of the cement composition.
The instant claims are obvious over the reference.
As for claim 8, the reference teaches, in paragraph [0027], that additives such as defoamers and fluid loss control additives may be added.
As for claim 10, the reference teaches the addition of water and therefore the formation of a cement slurry is suggested.    As for the amount of water the reference teaches an amount of water that overlaps the claimed range and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
As for claims 11-13 as the reference teaches the use of the same materials in the same amounts it would appear that these properties are possessed by the composition of the reference.  If the composition is physically the same, it must have the same properties.  It is well In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2112.01 [R-3] I and II.
As for claim 14, the reference teaches the use of the cement composition to treat a subterranean formation such as a wellbore.
As for claim 15, while the reference does not recite the temperature and pressure of the wellbore as the reference broadly teaches the use of the same composition to treat a wellbore it is obvious that it could be used at the claimed conditions. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955). 
As for claim 16, while the reference does not recite the type of wellbore as it does teach the use of the composition to treat a wellbore it is within the level of ordinary skill in the art to utilize the composition for any type of wellbore without producing any unexpected results.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955). 
In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2112.01 [R-3] I and II.
As for claim 20, as the reference teaches a weight ratio that falls within the claimed range and the use of the same components it would appear that these properties are possessed by the composition of the reference.  If the composition is physically the same, it must have the same properties.  It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2112.01 [R-3] I and II.
Accordingly, based on the above reasoning, the instant claims are obvious over the reference absent evidence showing otherwise.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367.  The examiner can normally be reached on Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731

ajg
March 2, 2021